       Case 5:19-cv-00899-FB Document 1 Filed 07/26/19 Page 1 of 6

                                                                                 FILED
                      IN THE UNITED STATES DISTRICT OF TEXAS    JUL 2 6 2019
                            WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION
                                                                  us, smci cis,< c.
                                                             WSiIRN DISTRICT OF TEXAS

                                                                                       77DE1U'1V
GLORIA ROSALES,                                    §
Plaintjff                                          §
                                                   §
                                                   §   CIVIL ACTION NO.
VS.                                                §   JURY TRIAL REQUESTED


UNITED STATES OF AMERICA,
Defendant
                                           SA1 9 C A 0 8 9 9 FB
                                                   §




       PLAINTIFFS' ORIGINAL COMPLAINT - FEDERAL TORT CLAIMS ACT


       GLORIA ROSALES, Plaintiff, by and through her attorneys, The Law Offices of

Thomas J. Henry, now come before this Court and complains of the United States of America, as

follows:

                                          I.     PARTIES
1.     GLORIA ROSALES, Plaintiff, is an individual residing in Guadalupe County, Texas,

       and thus is a resident of the Western District of Texas.

2.     The Defendant is the United States of America. The Defendant may be served with

       summons upon, Stephanie Rico, agent for service of process for the United States

       Attorney for the Western District of Texas, 601 N.W. Loop 410, Suite 600, San Antonio,

       Texas 78216.

                            II.     JURISDICTION AND VENUE
3.     The claims herein are brought against The United States of America pursuant to the

       Federal Tort Claims Act, 28 U.S.C. §2671        et seq.   and 28 U.S.C. §1346(b) for money

       damages as compensation for loss of property and personal injuries that were caused by

       the negligent and wrongful acts and omissions of employees of the United States of
         Case 5:19-cv-00899-FB Document 1 Filed 07/26/19 Page 2 of 6




         America while acting within the course and scope of their offices and employment, under

         circumstances where the United States, if a private person, would be liable to the Plaintiff

         in accordance with the laws of the State of Texas.

4.       Venue is proper under 28 U.S .C. § 1391 (b)(2) in that all, or a substantial part, of the acts

         and omissions forming the basis of this suit occurred in Guadalupe County, Texas, which

         is within the Western District of Texas    San Antonio Division.

5.       Plaintiff requests a trial by jury.

                                 III.   CONDITIONS PRECEDENT

6.       Plaintiff has fully complied with the provisions of 28 U.S.C. §2675 of the Federal Tort

         Claims Act.

7.       This suit has been timely filed, in that Plaintiff timely served notice of her claims on the

         appropriate Federal Agency.

8.       The appropriate Federal Agency failed to make a final disposition of Plaintiff's claims

         within six months after Plaintiff's claims were filed, and such failure is deemed by

         Plaintiff to be a final denial pursuant to 28 U.S.C. §2675.

                                           IV.   SUMMARY

9.       On August 24, 2017, Plaintiff had arrived in the parking lot of Church's Chicken located

         at 824 W San Antonio St, New Braunfels, TX 78130. After Plaintiff entered this parking

         lot, Plaintiff was suddenly and violently hit on the right side of her vehicle by a U-HAUL

         type of truck being driven by Carlos Martinez, an employee of the United States Postal

         Service, to deliver mail. After the impact, the Defendant's employee-driver, Carlos

         Martinez, pulled forward, got of his vehicle and said "I'm sorry.. .1 didn't see you... this is

         my second accident." Plaintiff and the Defendant's employee-driver, Carlos Martinez




Plaintiffs' Original Complaint                                                                 Page 2 of 6
          Case 5:19-cv-00899-FB Document 1 Filed 07/26/19 Page 3 of 6




          exchanged driver's license information. Then, Defendant's employee-driver, Carlos

          Martinez, said he needed to call his supervisor. Thereafter, a female driver arrived from

          the United States Postal Service to drive away the U-HAUL type of truck. Plaintiff tried

          to exchange insurance information, but the new female driver would not provide any

          insurance information at the scene.

                                     V.      COUNT I - NEGLIGENCE
10.       Plaintiffs incorporate by reference herein all allegations set forth above.

11.       On August 24, 2017, Plaintiff had arrived in the parking lot of ChurcWs Chicken located

          at 824 W San Antonio St, New Braunfels, TX 78130.

12.       Plaintiff was suddenly and violently hit on the right side of her vehicle by a U-HAUL

          type of truck being driven by Carlos Martinez, an employee of the United States Postal

          Service.

13.      At all times relevant hereto, Carlos Martinez was acting within the course and scope of

          his office and employment with Defendant the United States of America, specifically as a

         member of the United States Postal Service.

14.       Carlos Martinez operated the vehicle in a negligent manner and violated the duty which

         he owed the Plaintiff to exercise ordinary care in the operation of the motor vehicle in

         one or more of the following respects:

                   a.      in failing to keep a proper lookout or such lookout, which a person               of

                           ordinary prudence would have maintained under same or similar

                           circumstances;

                   b.      in failing to timely apply the brakes of the vehicle in order to avoid the

                           collision in question;

                   c.      in failing to turn the vehicle in an effort to avoid the collision in question;



Plaintiffs' Original Complaint                                                                      Page 3 of 6
         Case 5:19-cv-00899-FB Document 1 Filed 07/26/19 Page 4 of 6




                   d.      in failing to sound horn to warn of imminent danger; and

                   e.      in failing to pay proper attention while driving; and

15.      Each of these acts and/or omissions of Carlos Martinez, whether taken singularly or in

         any combination constitute negligence, which proximately caused the collision and

         injuries and other losses as specifically set forth herein, all of which Plaintiff suffered and

         which Plaintiff will continue to suffer in the future, if not for the remainder of their

         natural lives.

                                             VII.    DAMAGES
16.      As a direct and proximate result of the collision and the negligent conduct of the

         Defendant's driver, Carlos Martinez, Plaintiff suffered severe bodily injury to her neck,

         upper back, lower back, right wrist, and other parts of her body generally. The injuries

         are permanent in nature and have had a serious effect on Plaintiffs health and well-being.

         These specific injuries and their ill effects have, in turn, caused the Plaintiffs physical

         and mental conditions to deteriorate generally, and the specific injuries and ill effects

         alleged have caused and will, in all reasonable probability, cause the Plaintiff to suffer

         consequences and ill effects of this deterioration throughout her body for a long time in

         the future, if not for the balance of her natural life. As a further result of the nature and

         consequences of their injuries, the Plaintiff suffered great physical and mental pain,

         suffering and anguish and in all reasonable probability, will continue to suffer in this

         manner for a long time into the future, if not for the balance of her natural life.

17.      As a further result of the injuries sustained by Plaintiff, there is a reasonable probability

         that she will require further medical care and attention and will incur future reasonable

         and necessary expenses for her medical care and attention.




Plaintiffs' Original Complaint                                                                 Page 4 of 6
          Case 5:19-cv-00899-FB Document 1 Filed 07/26/19 Page 5 of 6




18.       As a consequence of the injuries sustained by Plaintiff, she has sustained physical

          impairment and/or disfigurement. In all reasonable probability, this disability will cause

          Plaintiff to suffer long into the future, if not for the balance of her natural life

19.       Specifically, as a direct and proximate result of the negligent acts of Defendant's driver,

          Carlos Martinez, Plaintiff has endured significant pain and suffering, mental anguish, and

         physical impairment as a result of the collision in question. Plaintiff continues to seek

         treatment for her injuries sustained in the collision in question.

                                    VIII.     PRAYER FOR RELIEF
20.       WHEREFORE, Plaintiff is entitled to damages from the United States of America, and

         they do hereby pray that judgment be entered in their favor and against the United States

         of America as follows:

          1.        Pain and suffering in the past;
         2.        Pain and suffering in the future;
          3.       Mental anguish in the past;
         4.        Mental anguish in the future;
          5.       Past medical expenses;
          6.       Future medical expenses;
         7.        Physical impairment in the past;
          8.       Physical impairment in the future;
         9.        Physical disfigurement in the future;
          10.      Loss offuture wages;
          11.      Loss of wage-earning capacity;
          12.      Property damage; and
          13.      Loss of use.
                   Plaintiff further seeks any further and additional relief at law or in equity that this

         Court may deem appropriate, just, or proper.




Plaintiffs' Original Complaint                                                                   Page 5 of 6
          Case 5:19-cv-00899-FB Document 1 Filed 07/26/19 Page 6 of 6




Date: July 26, 2019                    Respectfully submitted,
                                       THOMAS J. HENRY LAW, PLLC
                                       5711 University Heights Blvd., Suite 101
                                       San Antonio, Texas 78249
                                       Tel: (210) 985-0600
                                       Fax:A31) 985-O6Ol,-- /1



                                       Sh'aron E. Hemandez
                                       State Bar No.: 24090162
                                       *E..Mail:
                                       Attorneys for Plaintiff
                                       * Service by e-mail to this address only




Plaintiffs' Original Complaint                                                    Page 6 of 6
